Title: To Thomas Jefferson from Gouverneur Morris, 9 June 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



My dear Sir
Paris 9 June 1792.

Yours of the twenty ninth of April is just receivd. Previously thereto I had (unluckily) employd the Young Man you mention as my Cook. I did this on Mr. Short’s Recommendation of his Integrity and because he had been in your Service. He is very grateful to you for the Offer you make him which he says he will accept of if I turn him away but he hopes I will not and wishes rather to continue in my Service which is natural enough because he receives higher Wages without leaving his Country. This being the case I really cannot find in my Heart to turn him away tho I sincerely wish he could be prevaild on to accept your Offer and to this Effect I order a Display to be made to him of the Advantages he might in future derive from establishing himself in the United States. I had on his declining the Offer desired him to look for a suitable Person but he told me that you had written to Madame François not to send any other if he could not go.
I pray you my dear Sir if you wish any Thing from hence to command me freely and to make no apology for it will give me real Pleasure to be in any wise subservient to your Wishes. I am with sincere Esteem your obedt. & humble Servt.

Gouv Morris

